Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the antenna pattern is formed in a rectangular shape whose length of one side is set to a length corresponding to a half wavelength of a radio wave to be transmitted and received or a circular shape whose diameter is set to a length corresponding to a half wavelength of a radio wave to be transmitted and received so as to operate as a radiating element of a patch antenna, a ground pattern made of the transparent electrically conductive film is disposed on a face of the transparent base, the face of the transparent base being opposite to a face having the antenna pattern, so as to face the antenna pattern, the ground pattern includes a plurality of ground side highly electrically conductive patterns, each of the ground side highly electrically conductive patterns being made of an electrically conductive film and formed in a linear shape, and a width of each of the plurality of ground side highly electrically conductive patterns is set equal to or smaller than the value assumed as the resolution of human eves”. These features reflect the application’s invention and are not taught by the pertinent prior arts Simons (US 5872542), Tokunaga (US 20090295285) and Pan (US 20150029064). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Simons, Tokunaga and Pan to include features of amended claim 1.
Dependent claims 2-4 and 7-13 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 14, prior art of record or most closely prior art fails to disclose, “the second transparent base is made of a transparent insulating material, the second transparent base includes a slit having a straight line shape, the slit being formed 
Dependent claims 15-17 are considered to be allowable by virtue of their dependencies on claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845